 In the Matter of NATIONAL CARBIDE CORPORATION, EMPLOYERandELECTRICAL WORKERS UNION LOCAL 369, INTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, A. F. L., PETITIONERCase No. 9-RC-367.-Decided July 8, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held beforeHarold V. Carey, hearing officer.At the close of the hearing the Em-ployer moved to dismiss the petition upon various grounds statedbelow.The hearing officer reserved ruling on the motion for the.Board.For reasons stated hereinafter, the motion is denied.'Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is. engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.IThe Employer bases its motion to dismiss upon the ground that the Petitioner in March,1943,renounced its representation of the Employer's production and maintenance employeesand agreed to their representation by Local 320,International Brotherhood of Firemen andOilers,A. F.L., Intervenor herein.There is no evidence in the record that a contractrenouncing the representation of such employees exists ; even assuming there is a contract,itwould, under established Board policy,have long ceased before this date to constitute a'bar to this proceeding.The Employer's contention is, therefore,rejected.The Employer also asserts,in support of its motion to dismiss—that since the Petitioner'srenouncement as representative of the production and maintenance employees it has been"unduly harassed"by two unsuccessful petitions of the Petitioner.The first petitionseeking a craft unit of electricians was filed March 19, 1946, and later withdrawn by thePetitioner upon the recommendation of the Field Examiner.The second petition seekingthe same unit of electricians was filed April 25, 1947,and dismissed by the Board in itsDecision and Order dated May 3, 1948(77 N. L. R. B. 454).From the facts in the record,we do not believe that the Employer has been unduly harassed by the previous petitions.Furthermore,the Act does not limit the number of petitions that may be filed concerningthe representation of a unit of employees,but only limits the number of elections whichmay be held within the same bargaining unit or subdivision thereof within a period of 12months.Accordingly,we find no merit in this contention of the Employer.The further contention of the Employer in support of its motion to dismiss,that the unitsought is inappropriate,is rejected for reasons stated in paragraph4, infra.85 N. L.R. B., No. 15.103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning representationof employees of the Employer, within the meaning of the Act.4.The Petitioner seeks certification as exclusive bargaining rep-resentative of a unit of maintenance electricians at the Employer'sLouisville,Kentucky, plant, excluding office and clerical employees,guards, professional employees, and supervisors as defined by theAct.The Intervenor takes no position as to the appropriateness ofthe unit sought.The Employer contends that the unit requested isinappropriate, on the ground that the electricians are not craftsmenand do not comprise a separate identifiable group apart from thegeneral maintenance group, and also upon the ground that the bar-gaining history on a broader basis precludes the finding of a separateunit for electricians.The Employer's operations at its Louisville plant are divided into4 main divisions referred to as coke drying and raw materials, fur-nace, crushing and packing, and maintenance divisions.The main-tenance division, which has about 59 employees, is under the generalsupervision of the plant superintendent and consists of the mechanicaland electrical departments which have 49 and 10 employees, respec-tively.Of the 10 employees in the electrical maintenance department,7 are first-class maintenance men, 1 is a second-class maintenance manand 2 are helpers.Each of the 2 maintenance departments is in aseparate room and under separate supervision.The mechanical main-tenance department is under the supervision of a mechanical engi-neer and the electrical maintenance department is under the super-vision of an electrical engineer.Although the Employer has noformal apprenticeship training program, 8 of the 10 employees inthe electrical department were hired with an electrical. background.The normal advancement for the maintenance electrician is fromhelper to second class and from there to first-class electrician.The operations of the Employer are dependent upon electricalpower; it is the responsibilty of the electricians to maintain all elec-trical equipment and make immediate repairs in case of break-downs.They repair and maintain electrical lines, cranes, switches, motors,and contacts.They also check causes for motor overloading, cleangenerators, replace fuses, bend conduits, and do trouble shooting.While it is true that some of their work, such as changing light bulbsand turning on and off lights is routine in character, it is clear andthe Employer admits that a substantial portion of the electricians'work requires the exercise of the skill and training which is tradi-tionally associated with the electrical eraft.2IThe Petitioner contends that 90 percent of the work done by the electriciansIs of a craftnature and the Employer agrees that about 60 percent of such work has craft characteristics NATIONALCARBIDE CORPORATION105The Employer, however, argues that the electricians do not con-stitute an appropriate unit because they perform some nonelectricalwork such as cutting weeds and pumping water out of manholes. Itappears that the only weeds cut by the electricians are the weeds ata high voltage substation, which require a very few hours each year.It also appears that the only manholes pumped by the electricians arethose which contain high voltage cables.This operationconsumesonly a very small portion of their time. In both of the foregoing jobsthe electricians are subject to special occupational hazards from high-voltage wires.We find, accordingly, that the present record revealsa substantially different situation from that disclosed by the evidenceadduced in an earlier case, where we found that these electricians didnot have sufficient craft characteristics to warrant their severance froma plant-wide unit.3The record as a whole reveals that the unit sought by the Petitioneris substantially a traditional craft group of maintenance electriciansseparately supervised and located, of a type which the Board hasestablished on numerous occasions in separate craft units for the pur-poses of collective bargaining where they so desired it, notwithstand-ing their previous inclusion in a broader Unit .4We find that the following employees may constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: all maintenance electricians and theirhelpers at the Employer's Louisville, Kentucky, plant, excluding officeand clerical employees, guards, professional employees, and super-visors as defined in the Act.However, we shall make no final unitdetermination at this time, but shall first ascertain the desires ofthese employees as expressed in the election hereinafter directed. Ifa.majority vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate bargaining unit.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-03Matter of National Carbide Corporation,77 N. L. R. B. 454. (1943)4Matter of Indiana LimestoneCompany Inc.,83 N. L. R. B., No. 157;Matterof AluminumCompany ofAmerica,83N. L. R. B.,No. 59;Matter of Hughes AircraftCompany,81N. L. It. B.867;Matter of United States Rubber Company,81 N. L. R. B.17; Matter ofTodd Shipyards Corporation,80 N. L.R. B. 382.6 Any participant in the election directedherein may,upon its prompt resquest to, andapproval thereof by, the Regional Director, haveitsnameremoved from the ballot. .106DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision of the Regional Director for the Region in which this case washeard, and subject ,to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the voting group found appropriate in paragraphnumbered 4,above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election,includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, but excluding-those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement,to determine whether they desire to be represented,for purposes of collective bargaining, by ElectricalWorkers UnionLocal 369,International Brotherhood of Electrical Workers, A. F. L.,or by the International Brotherhood of Firemen and Oilers, Local 320,A. F. L., or by neither.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.0